 28DECISIONSOF NATIONALLABOR RELATIONS BOARDDover Tavern Owners'Association and its Con-stituentMembers:IdleHour,Highway Tavern,Dutton Hotel,Old Tye Tavern,Marty'sEssexTavern,Grande'sTavern,EastEnd Tavern,Fred'sTavern,PalOfficeCafe,Charlie'sTaproom,Green Lantern,Ken's Tavern,Divvy'sTavern,Johnny's Tavern,Bill and Dot's Taproomand Bartenders Culinary Workers and Motel Em-ployeesUnion,Local 158,AFL-CIO.Case22-CA-3230January 5,1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSUpon a charge filed by Bartenders CulinaryWorkers and Motel Employees Union, Local 158,AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 22, issued a com-plaint dated September 26, 1967, against DoverTavern Owners' Association and its 15 constituentmembers as named in the caption above, hereincalled the Respondents, alleging that the Respond-ents had engaged in and were engaging in unfairlabor practiceswithin the meaning of Sections8(a)(5) and (1) and 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before aTrial Examiner were duly served on the Respond-ents.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutJuly 14, 1967, the Union was duly certified by theRegional Director for Region 22 as the exclusivebargaining representative of the Respondents' em-ployees in the appropriate unit and that, on or aboutAugust 25, 1967, and thereafter, the Respondentsrefused to recognize or bargain with the Union assuch exclusive bargaining representative, althoughthe Union requested the Respondents to do so.On October 5, 1967, 10 of the Respondents filedan answer, denying the commission of the unfairlabor practice alleged.On or about October 19, 1967, the GeneralCounsel filed with the Board a motion for summaryjudgment and a supporting memorandum, assertingthat there were no issues of fact or law which hadnot already been litigated before and determined bythe Board in a Decision and Direction of Electionin a prior representation case,' and requesting anappropriate order remedying the violations as al-leged in the complaint. Thereafter, on October 25,1967, the Board issued an order transferringproceeding to the Board and notice to show cause1164 NLRB 933.rzCollins & Aikman Corporation,160 NLRB 1750.why the General Counsel's motion for summaryjudgment should not be granted. Pursuant thereto,the same 10 Respondents filed a memorandum inopposition to the motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTThe record before us establishes that on January25, 1967, the Union filed a petition in Case22-RC-3562 seeking to represent an appropriateunit of all bartenders employed by the members ofthe Dover Tavern Owners' Association at Dover,New Jersey. After a hearing, the Board issued theaforesaidDecision and Direction of Election onMay 23, 1967, in which it found appropriate forbargaining a unit of all bartenders employed by the15 named members of Dover Tavern Owners' As-sociation,Dover, New Jersey, excluding all otheremployees, and supervisors as defined in the Act.On June 19, 1967, an election was held in whichnine votes were cast for the Union and six against.There were three challenged ballots, sufficient to af-fect the result. Thereafter the Regional Director,after a hearing, found 1 of the challenged employeesto be ineligible to vote, thus reducing the totalnumber of valid votes to 17, of which the 9 votesthe Union received constituted a majority. No ex-ceptions having been filed, the Union was certifiedon July 14, 1967.On August 23, 1967, the Union requested thatthe Respondents bargain collectively with it. Thisrequest was refused, and on September 1, 1961, theUnion filed the charge upon which theseproceedings are predicated.In their memorandum in opposition to the mo-tion, the 10 Respondents denied, in substance, that:(1) the Association was currently in existence and(2) they or any of them were currently members oftheAssociation.Affirmatively they contend,generally, that by February 1967 they had ter-minated theirmembership in and bargainingauthorizations of the Association. But they made nospecific response to the notice to show cause whichraised any issues not already litigated and deter-mined in the Board's Decision of May 23, 1967.It is well settled that in the absence of newlydiscovered or previously unavailable evidence, arespondent in a Section 8(a)(5) proceeding is not en-titled to litigate issues which were or could havebeen raised in the prior representation proceeding.2169 NLRB No. 21 DOVER TAVERN OWNERS` ASSN., ET AL.29All contentions now made were raised at the earlierhearing and were considered and rejected by theBoard in the representation case. The one possibleexception is the claim that at the time of the is-suance of the complaint in the instant case the As-sociation members who responded to the notice toshow cause were no longer constituent members ofthe Association. Whether or not factually true, thisis legally irrelevant. They were members of the As-sociation until they attempted to withdraw duringthe representation case hearing; the Board has al-ready considered the attempted withdrawal andfound that it was of no effect; and the Unionthereafter won an election and was certified as therepresentative of their employees. Thus, they maynot refuse to bargain and defend that refusal byagain claiming to have withdrawn from the Associa-tion.As there has been no offer of any newlydiscovered or legally relevant evidence raising aquestion as to identity of the individual tavernoperators covered by the certification or as to thevalidity of the certification, no issue has been raisedwhich requires an evidentiary hearing in the instantunfair labor practice proceeding.As all material allegations of the complaint haveeither previously been found by the Board to besupported or have been admitted in this proceedingby the Respondents, and there are no mattersrequiring a hearing before a Trial Examiner, theGeneral Counsel's motion for summary judgmentis granted. On the basis of the record before it, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondent,DoverTavern Owners'Associa-tion, herein called the Association,is an associationof Employers whose members are engaged in thebusiness of operating taverns in Dover, New Jer-sey.During the course and conduct of the businessoperations of the employer-members of the As-sociationforthepreceding 12months, theemployer-members received gross revenue valuedin excess of $500,000.During the same period oftime,the employer-members of the Associationpurchased alcoholic beverages valued in excess of$2,500 from New Jersey distributors who receivedsuch goods from places outside the State of NewJersey.II.THE LABOR ORGANIZATION INVOLVEDIII.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondentsconstitute a unit appropriate for collective bargain-ing within the meaning of Section 9(b) of the Act:All bartenders employed by the 15 constituentmembers of Dover Tavern Owners' Associa-tion,Dover, New Jersey, excluding all otheremployees and supervisors as defined in theAct.2.The certificationOn or about June 19, 1967, a majority of the em-ployees of the Respondents voting in a secret mailballot election conducted among the employees insaid unit, under the supervision of the RegionalDirector for Region 22, designated the Union astheir representative for the purpose of collectivebargaining with the Respondents. On July 14, 1967,the Union was certified as the exclusive collective-bargaining representative of the employees in thesaid unit and the Union continues to be suchrepresentative.B.The Request to Bargain and the Respondents'RefusalCommencing on August 23, 1967, and continu-ing to date, the Union has requested and isrequesting the Respondents to bargain collectivelywith it as the exclusive collective-bargainingrepresentative of all the employees in the above-described unit. On August 25, 1967, and continuingto date, the Respondents did refuse, and continueto refuse, to bargain collectively with the Union asexclusive collective-bargaining representative of allemployees in said unit.Accordingly, we find that the Respondents have,since August 25, 1967, refused to bargain collec-tively with the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit, and that, by such refusal, the Respondentshave engaged in, and are engaging in, unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEBartendersCulinaryWorkers and Motel Em-ployees Union,Local 158,AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of theAct.The activities of the Respondents set forth in sec-tion III, above, occurring in connection with theiroperations described in section I, above, have aclose, intimate, and substantial relationship to 30DECISIONSOF NATIONALLABOR RELATIONS BOARDtrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce.V.THE REMEDYHaving found that the Respondents have engagedin unfair labor practices within the meanigg of Sec-tion 8(a)(5) and(1) of the Act,we shall order thatthey cease and desist therefrom,and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit,and, if an understanding is reached,embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Dover Tavern Owners'Association,includ-ing its 15 constituent members, is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Bartenders Culinary Workers and Motel Em-ployees Union,Local 158,AFL-CIO,is a labor or-ganization within the meaning of Section 2(5) of theAct.3.All bartenders employed by the 15 membersof the Association,Dover,New Jersey,excludingall other employees and supervisors as defined inthe Act,constitute a unit appropriate for the pur-pose of collective bargaining within the meaning ofSection 9(b) of the Act.4.SinceJuly 14,1967, the above-named labororganization has been the exclusive representativeof all employees in the aforesaid appropriate unitfor the purpose of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing on August25, 1967,and at alltimes thereafter,to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees in theappropriate unit,the Respondents have engaged inand are engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, theRespondents have interfered with,restrained, andcoerced,and are interfering with,restraining, andcoercing employees in the exercise of the rightsguaranteed to them in Section7 of the Act, andhave thereby engaged in,and are engaging in, unfairlabor practiceswithin the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoard hereby orders that the Respond-ents,Dover Tavern Owners' Association and its15 constituentmembers, Idle Hour, HighwayTavern, Dutton Hotel, Old Tye Tavern, Marty'sEssex Tavern, Grande's Tavern, East End Tavern,Fred's Tavern, Pal Office Cafe, Charlie's Taproom,Green Lantern,Ken'sTavern, Divvy's Tavern,Johnny's Tavern, Bill and Dot's Taproom, Dover,New Jersey, their officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions of em-ployment, with Bartenders Culinary Workers andMotel Employees Union, Local 158, AFL-CIO, asthe exclusive bargaining representative of their em-ployees in the following appropriate unit:All bartenders employed by the members ofDover Tavern Owners' Association, Dover,New Jersey, excluding all other employees andsupervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in therights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization, as the exclusive representativeof all employees in the aforesaid appropriate unit,with respect to wages, hours, and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement.(b)Post at their places of business in Dover,New Jersey, copies of the attached notice marked"Appendix." Copies of said notice, on forms pro-vided by the Regional Director for Region 22 , afterbeing duly signed by each Respondent representa-tive, shall be posted by each Respondent im-mediately upon receipt thereof, and be maintainedby each Respondent for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Re-spondents to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 22,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith Bartenders Culinary Workers and Motel DOVER TAVERN OWNERS' ASSN., ET AL.Employees Union,Local 158, AFL-CIO,asemployees andthe exclusive representative of the employeesthe Act.in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-namedUnion,astheexclusiverepresentative of all employees in the bargain-ingunitdescribed below, with respect towages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement.The bargaining unit is:All bartenders employed by the membersof Dover Tavern Owners' Association,Dover, New Jersey, excluding all otherDatedBy31supervisors as defined in[Signed by each in-dividual member ofDover Tavern Owners'Association](Employer)(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 614 National Newark Building, 744 BroadSt.,Newark,New Jersey 07102, Telephone645-3088.